.
    FULLNAME
                                                                                                   RECEIVED
                                                                                                                  ..
                                                                                                         AUG O7 2020
    COMMITIED NAME (if different)


    Uy\1ted~~A 1~ ~~ A+lfl~                                                           CLERK, U.S. DISTRICT COURI'
                                                                                          ANCHORAGE, A.I<.
    ,.o~045)~ OOl
    FULL ADDRESS        UDING NAME OF INS

        f?o>-.. {)l~OO\ ANo1,~e"~~ 9S~'D\
                                            ON




    PRISON NUMBER (if applicable)   p

                                                 UNITED STATES DISTRICT COURT
                                                                                          •   ·J




                                                                     CASENUMBER

                                                                                                   To be supplied by the Clerk

                                                       PLAINTIFF,   i--------------------
                                                                              CIVIL RIGHTS COMPLAINT
                                                                     ,J           PURSUANT TO (Check one)
                                                    DEFENDANT(S)    A 42 U.S.C. § 1983 .
                                                                   · •Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

    A. PREVIOUS LAWSUITS

        1. Have you brought any other lawsuits in a federal court while a prisoner:   •   Yes           171' No

        2. If your answer to "l." is yes, how many? _ _ _ _ _ __

             Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
             attached piece of paper using the same outline.)




                                                         CIVIL RIGHTS COMPLAJNT                                                  Page 1 of6
     CV-66 (7 /97)
                            Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 1 of 10
          a. Parties to this previous lawsuit:
             Plaintiff
                          ------------------------------------

               Defendants
                            -----------------------------------
          b . Court _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


          c. Docket or case number
                                      -------------------------------
          d. Name of judge to whom case was assigned _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          f.   Issues raised:
                                ----------------------------------


         g. Approximate date of filing lawsuit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         h. Approximate date of disposition _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

     1. Is there a grievance procedure available at the institution where the events relating to your current complaint
        occurred?     •Yes      •
                                No

    2. Have you filed a grievance concerning the facts relating to your current complaint?               •   Yes     D No

         If your answer is no, explain why not _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




    3. Is the grievance procedure completed?      •   Yes    •   No

         If your answer is no, explain why not _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff .:I60t-::(.A ~     1''81,;MA:i-NG          & ~I/Git
                                                                                          (print plaintiff's name)

    who presently resides at     ~        A:\::w c"ka "P.0. fsox               t) \   °' DO \     --Awo.::t&z I (_,A q $ 30 \
                                                            (mailing address or place of confin'ement)




                                                    CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                Page 2 of6

                     Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 2 of 10
     on (date or dates)   t¾J b {Jo l1> '(Clarm I)
                                                               t-Jo't D dQ,\:6
                                                           .-+"'-----=,.,(c=-r~arm......,,.ll~)
                                                                           1
                                                                                                       . Nov • 3(darm~Q\IS
                                                                                               --'"----'              III)

     NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                 five (5) defendants. make a copy of this page to provide the information for additional defendants.

     1. Defendant     ·v-b\M.o..{ ~ b) f~
                     (full name of first defent)
                                                                                                                         resides or works at

                                        A .
                     (full address of first defendant)
                                                                                   ~04
                      f.lc    c.    r    Jc;i,        " .;/<-                                            ~ cku1e,'L
                     ( e en        's os1tion an ti e, if any ,/


         The defendant is sued in his/her (Check one or both):             ¢ individual         rJ official capacity.




                                                                                                                I lo
                     (qefendant's position and title, if any)


         The defendant is sued in his/her (Check one or both):             ,6 individual       r/   official cap;city.

         Explain how this defendant was acting under color of law:




    3. Defendant     -(ful~ln_am_e_o.,,.ffirs.,.......,t_,d,....efi"'"en-d~an_,t.,..)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ resides   or works at


                     (full address of first defendant)


                     (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): D individual                     D official capacity.

         Explain how this defendant was acting under color of law:




                                                           CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                                Page 3 of6

                    Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 3 of 10
     4. Defendant .,.,,....,r,------,.,__..,..,...,........,....."":-"<'""-------------------- resides or works at
                      (full name of first defendant)


                      (full address of first defendant)


                      (defendant's position and title, if any)


          The defendant is sued in bis/her (Check one or both):          •   individual   •   official capacity.

          Explain how this defendant was acting under color of law:




     5. Defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ resides or works at
                     (full name of first defendant)


                     (full address of first defendant)


                     (defendant's pos1tJon and title,   if any)

         The defendant is sued in bis/her (Check one or both):           •   individual   •   official capacity.

         Explain how this defendant was acting under color of law:




                                                             CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                       Page 4 of6

                    Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 4 of 10
D. CLAIMS*




     Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
     citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each




    *If there is more than one clazm, describe the additional claim(s) on another
    outline.


                                                 CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                      Page 5 of 6

                   Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 5 of 10
•

    E. REQUEST FOR RELIEF




                                                                (Signature ofPlaintifj)




                                       CIVIL RIGHTS COMPLAINT
    CV-66 (7/97)                                                                          Page 6 of6

                   Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 6 of 10
Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 7 of 10
                                                                                                                                                                                      ,.;,:
                                                                       '·'.                                                                                                                                .-;,,~.: ~-    ;,,
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                    .:r_ -,~~~-f~
                                  .- i           ;,.,,,     ~-                          .
                                                                                                                                                                                                                                         !~•.•                  . '.                                                                                                                             .-;,
                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                            ·'·•                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                 -.  ;
                                                           ~i'·rk_··.· _ , :,:·._                                                                                                                                                                                                                                                                                           ,.                   *

,/   ,."'.:
                                                                                                                                                                                                                                                                                                                                                                                  . i ••
                                                                                                                                                                                                                                                                                                                                                                                  .       '      :.
                                                                                                                                                                                                                                                                                                                                                                                                 •




                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                            .,-                  ..
                                                       . J,.
                                                                                                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                                                                                      .



                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                 ..,
                                                                                                                                                                                                                                                                                                                                                                                                 #




        IA    t     ajv\ . 1e ~ ~ /vWL l) r\ b 1'11/l,<j Li w
                       l\i)'IJ                                 12/ V63J - . ~ l                                       I~                                                                                                             M                                       f               I ~ I•~ ,

 (¾rde<o~ Cl.\5ru,.lf .tJtj_ ~fetieJ fn ~ -~dJw 110 . ON_ ~ .rfa t-fti-~ . --~
 j also fuf .,\Jlf ~;~ b~ ·t11 o? w;.·_. r;ai;ily Mo/;vor/41 ad~/-£_ ~ __/ _J
~5 '" ti, w~ prrlild._·_a :i~ · e_ .                     . M!lri _ -1/4_~ / _ _ ~
_~if ~ sy cJol~~ L ;.,,~u ~ct"-k.r{}to"" :o/.l{../ /4/t-i _a If¥r 1r/,.,tt.1f .,8/' / ~3/ _ -.
 QfJ'U\ t,.1ke_e_ .1. -.a""-.J /\b., • b </4£, ~~ o_ re. e-r:f< ~4 Iwk /;l . ~            _ _;
 vuployet ~iiJ11. p~'>f41J./W MQ,·· ;kre;JJ/\ _../vf ..ol YIJ__l(;;)__<l ti- /)JJ_lewl _ _ _·
  ~ ,.r, ('i) N'11+ ~1i aM f!JJt;J~,v/          :;!(es}!../ u/fA.. ~ ~ ''M~k ,,¥-/b -:                                                                                          f ;., -/'
 )r /)j\.J-M,~- il"M ·fr~~ _beeo,,u:£._J {$i& 0ir/v.eft;s.,,_ __: _ ·_ _+ , ·- -. ~
                   -,,.;;.. ..                                                                    .                                                                                                                                                                                                    ·-                                                           .
                                                                   . .:Jr                       (.:,•~                                                                                                                                                                                       ,.,..     ~



                                                                                                                                                                                                                                                                                                                                                      ~:r.~
                                                                                                                                                                                                                                                                                                                                                  .   ,._ ,,·       '
                                                                                                                                                                                           -               ,·••
                                                                                                                                                                                                            ..,;. ·




                                                                                                                                                                                                                                                   ,;,.,    "· ·.'    ~, -
                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                     ··--=           :-,-
                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                              \ - - -. -i~::;;. :~i- ~- . .     ~                     ~-"2>,i"


                                                                                                                                                              -
                                                                                                                                                                  .,
                                                                                                                                                                       -        - - - - ~~-
                                                                                                                                                                                    f  • ·~~
                                                                                                                                                                                                            - -
                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                ..           '.t              ~        _:_ _     -
                                                                                                                                                                                                                                                                                                                            - ~·' -~- ·"7~it-~- ..
                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                               -~.,---;.




                                                                                                                                                                           ;-        --                                   -                                · .. -    ., ::;--.

                                                                       -                                     --         -       -     ·~ .. '•-   "       '
                                                                                                                                                      . 'i,•-                          .          - ·-                    -- -                                           --- -                                 --;--            -                - - -                  -   -         .~




                                             -       . - '            ~




                                                                               -
                                                                               . - -- -     ,                     '.

                                                                                                                  .    ··, ...<-:t.
                                                                                                                                                      -                         -   ---- .. .-.- - - -- - - - - - -~ - -                                                                                                    -                         ----
                                      -              - .    -- . --                     -                -              -             ......·•.           -

                                                                                                                                                                                                                                                                                                               --   -   '    -·~ ;,.__ - -
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                           :,.
                                                                                                                                                                                                                                                                                                                                           ~-
               -
       . ._ .>f·                                                            Case 3:20-cv-00194-SLG
                                                                       ......._......       '
                                                                                       ·· --;--    Document 1 Filed 08/07/20 Page 8 of 10
                                         -       -          -                                   7


                          . -Ii
              . .•               .'
Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 9 of 10
Case 3:20-cv-00194-SLG Document 1 Filed 08/07/20 Page 10 of 10
